Citation Nr: 1109887	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-27 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbar spine degenerative joint disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left knee disorder.

4.  Entitlement to service connection for radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's requests to reopen his claims for service connection for a right knee condition and a lumbar spine condition.  This rating decision also denied his claims for service connection for schizophrenia and for radiation exposure.

The Veteran failed to appear for a Board (videoconference) hearing scheduled in November 2009.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The RO denied entitlement to service connection for lumbosacral strain/sprain syndrome in an unappealed March 2002 rating decision.  The instant claim for service connection for a lumbar spine disorder is based on a new diagnosis (i.e., lumbar spine degenerative joint disease), and must be adjudicated without regard to prior denials that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for the lumbar spine disorder must be decided without regard to the prior denial of service connection for a lumbosacral strain/sprain syndrome.

Additional evidence pertinent to the claim on appeal was submitted in November 2009 and subsequent to the issuance of the July 2007 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of whether new and material evidence has been received to reopen claim for service connection for a right knee disorder as well as a claims for service connection for an acquired psychiatric disorder and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran withdrew his claim for service connection for radiation exposure in a November 2009 statement.


CONCLUSION OF LAW

The criteria for withdrawal of appeal for connection for radiation exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in a November 2009 statement that he wished to withdraw his claim of entitlement to service connection for radiation exposure.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for radiation exposure and the claim is dismissed.


ORDER

The claim of entitlement to service connection for radiation exposure is dismissed.


REMAND

VA is obliged to provide an examination with regard to a service connection claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran reports that he has suffered from an acquired psychiatric disorder continuously since service.  Service treatment records reflect his complaints of back pain in March 1975 but are negative for findings related to an acquired psychiatric disorder.  

A December 1988 VA hospital discharge summary reflects the Veteran's reports that he began using drugs during service but that he suffered from psychiatric symptoms such as auditory hallucinations prior to his drug use.  He also reported that he took a drug overdose in 1971, two years prior to his entry into service.  A November 1995 VA treatment note reflects the Veteran's reports of depression secondary to his knee pain.  Lumbar spine degenerative disc disease was found in a December 2003 VA Magnetic Resonance Imaging (MRI) scan.  VA examinations are therefore required to determine the etiology of his diagnosed acquired psychiatric disorder and lumbar spine disorder.

An undated letter from the Social Security Administration (SSA) submitted in approximately January 1998 indicates that the Veteran was receiving SSA benefits and he reported receiving SSA benefits in a September 1998 VA treatment note.  The basis of these benefits is not clear from the record.  The actual decision by SSA, and the medical records on which that decision was based, are not of record. These records are potentially pertinent to the claims of entitlement on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A remand is required to obtain these records.

A December 1988 VA discharge summary indicates that the Veteran was scheduled to undergo out-patient treatment at the VA Medical Center (VAMC) in Philadelphia; however, it is not clear whether the Veteran underwent this treatment.  It does not appear that records of this treatment have been requested.  As these records have been properly identified and are pertinent to the instant claims, they must be sought.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all decisions and medical records associated with the Veteran's award of SSA benefits.  All efforts to obtain these records should be documented in the claims file. 

Any records received should be associated with the claims file.  If no such records are available, documentation to that effect must be included in the claims file. 

2.  The RO/AMC should obtain records of any treatment for psychiatric or substance abuse disorders at the Philadelphia VAMC since December 1988.

If no such records are available, the Veteran should be so advised. 

3.  Following completion of the above-development, the RO should afford the Veteran a VA examination to determine whether any current lumbar spine disorder is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current diagnosed lumbar spine disorder at least as likely as not (50 percent probability or more), had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should specifically comment on the Veteran's March 1975 complaints of back pain and his reports of ongoing symptoms since service.

If arthritis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from service in September 1975.

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

4.  Following completion of the development listed in items numbered one and two above, the RO/AMC should afford the Veteran a VA examination to determine whether he has an acquired psychiatric disorder, to include schizophrenia and depression, which is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.  

The examiner should also comment on the December 1988 VA discharge summary reflecting the Veteran's reports that he attempted suicide by taking a drug overdose in 1971 and that he experienced auditory hallucinations prior to service.  

The examiner should then provide opinions as to whether any current acquired psychiatric disorder at least as likely as not (50 percent probability or more), had its onset in service or is otherwise related to a disease or injury in active duty service.  In addition, the examiner should determine whether the Veteran's service-connected left knee disorder aggravated or worsened his diagnosed acquired psychiatric disorder.

If psychosis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from service in September 1975.  

Specifically, the examiner should render an additional opinion addressing: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

5.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

6.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


